Citation Nr: 0724422	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  02-07 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a duodenal ulcer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to May 
1974 and subsequently served on inactive duty training at 
various times, including November 7, 1987, to November 8, 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2002 rating decision of the 
Department of Veterans Affairs (VA) Roanoke, Virginia 
Regional Office (RO), which determined that new and material 
had not been submitted sufficient to reopen the veteran's 
claim of entitlement to service connection for a duodenal 
ulcer

During the pendency of the appeal, the veteran relocated to 
West Virginia.  The Huntington RO is now the agency of 
original jurisdiction (AOJ).
 
The veteran presented testimony before the Board at a 
videoconference hearing in May 2007.  A transcript of the 
hearing has been obtained and associated with the claims 
folder.  

The de novo claim of entitlement to service connection for a 
duodenal ulcer is addressed in the REMAND portion of the 
decision below and is REMANDED to the AOJ via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1  An August 1992 rating decision confirmed a previous denial 
of service connection for a duodenal ulcer; the veteran did 
not appeal.

2.  Evidence submitted since an August 1992 rating decision, 
which denied service connection for a duodenal ulcer, bears 
directly and substantially upon the specific matter under 
consideration and the evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim.



CONCLUSION OF LAW

Evidence received since the final August 1992 rating 
determination, wherein the RO confirmed a previous denial of 
the veteran's claim of entitlement to service connection for 
a duodenal ulcer, is new and material, and the veteran's 
claim for that benefit is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156; 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In light of the favorable finding with regard to the issue of 
whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
duodenal ulcer, and the finding that remand for additional 
development of the claim on the merits is required, the Board 
finds that further discussion of VCAA compliance is not 
warranted at this time.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran seeks to reopen a claim for service connection 
for a duodenal ulcer last denied by the RO in August 1992.  
The veteran did not appeal that decision and it became final.  
38 C.F.R. § 20.1103 (2006).

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For claims filed before 
August 29, 2001, as was the case in this matter, new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  For purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The record indicates that in a February 1989 decision, the 
Board found that a duodenal ulcer was not shown during the 
veteran's period of active duty service or for more than 13 
years following separation from active military service.  The 
Board further found that duodenal ulcer disease did not occur 
because of an injury during a period of inactive duty for 
training (INACDUTRA).  In its August 1992 rating decision, 
the RO confirmed the previous denial of service connection 
for a duodenal ulcer.  The RO found that the evidence 
submitted failed to establish a current ulcer disease and did 
not relate any current condition to his military service.

The pertinent evidence of record at the time of the August 
1992 rating decision is as follows.  The veteran's service 
medical records from his active military service between 
January 1971 and May 1974 were devoid of complaints, 
treatments, or diagnoses of a duodenal ulcer.  

DA Form 2173 showed the veteran complained of abdominal pains 
and vomiting on November 7, 1987.  The veteran was on 
INACDUTRA.  Records from Princeton Community Hospital dated 
in November 1987 indicate the veteran was diagnosed with a 
perforated chronic peptic ulcer of the duodenum.    

Upon VA examination in August 1992, the veteran was diagnosed 
with residuals of a subtotal gastrectomy with no evidence of 
current ulcer disease.

Evidence submitted subsequent to the August 1992 rating 
decision includes the veteran's May 2007 testimony that he 
suffered an injury while he was setting up tents during the 
November 1987 period of INACDUTRA.  Specifically, that he 
felt a pulling and tearing.  He further testified that he has 
had a continuity of gastrointestinal reflux disease (GERD) 
since his injury in November 1987.  

In an October 2000 letter, Dr. GDD stated that the veteran's 
perforated duodenal ulcer was aggravated by his military 
service.  VA outpatient treatment records dated between 2002 
and 2005 show the veteran was diagnosed with GERD.  An August 
1999 upper gastrointestinal (GI) series revealed a filling 
defect at the duodenal bulb. A follow-up upper GI in January 
2002, noted a small amount of reflux; however, no ulcer or 
obstruction was identified.

As noted previously, the RO confirmed a previous Board denial 
and further found that the evidence then of record failed to 
establish a current ulcer disease nor did it relate his 
current condition to his military service.  The recently 
submitted October 2000 letter from Dr. GDD opines that the 
perforated duodenal ulcer was aggravated by his military 
service.  The "new" evidence is new, in that it was not 
previously of record.  Moreover, it is relevant and probative 
with respect to the crucial matter, i.e. the potential 
presence of a disability resulting the veteran's military 
service.  

Consequently, because a nexus opinion has been associated 
with the claims folder, the new evidence is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Therefore, the Board finds that the 
veteran's attempt to reopen his claim of entitlement to 
service connection for a duodenal ulcer is successful.  See 
38 C.F.R. § 3.156(a) (2001).  

ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a duodenal ulcer is 
reopened, and the appeal is granted to this extent only.


REMAND

Having reopened the veteran's claim of entitlement to service 
connection for a duodenal ulcer does not end the Board's 
inquiry.  Rather, the Board must now consider the merits of 
the claim for service connection.  

The Board finds that a VA examination is necessary prior to a 
final adjudication of the merits of the veteran's claim.  
Under the VCAA, an examination is necessary to make a 
decision on a claim, if the evidence of record contains the 
following: (1) competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability and (2) the evidence indicates the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service, but (3) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d).  

The veteran contends that he sustained an injury during a 
period of INACDUTRA, which resulted in a perforated duodenal 
ulcer.  He further maintains that his current diagnosis of 
GERD is a residual of the injury sustained in service on 
November 7, 1987, and the symptoms of which, have been 
present since then.  

In an August 1992 VA examination while the veteran was 
diagnosed with residuals of a subtotal gastrectomy no opinion 
as to etiology was rendered.  Further, as noted in the body 
of the instant decision, an October 2000 letter from Dr. GDD 
opines that the veteran's perforated duodenal ulcer was 
aggravated by his military service.  

The term "veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service . . 
. ."  38 U.S.C. § 101(2) (West 2002); see also 
38 C.F.R. § 3.1(d) (2006).  The term "active military, naval, 
or air service" includes any period of INACDUTRA during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2006) (Emphasis 
added).  

The veteran must be examined for the purpose of having a 
medical specialist express an opinion as to whether the 
perforated duodenal ulcer was the result of an injury 
sustained on INACDUTRA.  38 U.S.C.A. § 5103A(d).  The 
examiner is asked to answer the specific questions set forth 
in the numbered paragraphs below.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
an examination has been authorized and scheduled are required 
to report for such examination.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend a scheduled medical examination.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction an original claim, the 
claim shall be rated based on the evidence of record.  

Additionally, at the veteran's May 2007 video conference 
hearing, he stated that he received treatment at the Beckley, 
West Virginia, VA Medical Center (VAMC) once every three 
months.  At his hearing, the veteran reported that he had an 
appointment at the Beckley VAMC later in the week.  The Board 
notes the last VA outpatient treatment records associated 
with the claims file are dated in January 2006.  

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  VA must 
obtain outstanding VA records, which contain significant 
medical findings and conclusions.  See 38 U.S.C.A. § 5103A 
(b-c) (West 2002); 38 C.F.R. §§ 3.157(b)(1), 3.159(c) (2006).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
benefit sought on appeal.  Thus, on remand the AOJ should 
provide corrective VCAA notice.  A copy shall be placed in 
the claims folder for record keeping purposes.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 
38 C.F.R. § 3.159(b), that advises the 
veteran of the information or evidence 
needed to establish a disability rating 
and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AOJ should obtain all VA 
treatment records of the veteran from 
January 2006 to the present from the 
Beckley, West Virginia, VAMC. All 
information, which is not duplicative of 
evidence already received, should be 
associated with the claims file.

3.  If the AOJ is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. § 5103A(b)(2).

4.  Once the development above is 
completed,  the AOJ should arrange for a 
VA gastrointestinal examination of the 
veteran.  The examiner must review the 
entire claims file in conjunction with 
the examination.  All studies or tests 
deemed necessary should be conducted.   A 
complete rationale for any opinions 
expressed should be provided.  Following 
review of the claims file, the examiner 
should provide an opinion, if possible 
without resorting to speculation, as to 
whether it is as likely as not that the 
perforated chronic peptic ulcer of the 
duodenum was the result of an injury 
sustained on November 7, 1987, during a 
period of INACDUTRA.  If yes, the 
examiner is asked to render an opinion, 
if possible without resorting to 
speculation, as to whether GERD or any 
other currently diagnosed 
gastrointestinal disorders are residuals 
thereof.  The term, "as likely as not," 
does not mean "within the realm of 
medical possibility," but rather that the 
evidence of record is so evenly divided 
that, in the examiner's expert opinion, 
it is as medically sound to find in favor 
of the examiner's conclusion as it is to 
find against it.  The examiner also 
should provide complete rationale for all 
conclusions reached.

5.  Upon receipt of the VA examination 
report, the AOJ should conduct a review 
to verify that all requested opinions 
have been offered.  If information is 
deemed lacking, the AOJ should refer the 
report to the VA examiner/reviewer for 
corrections or additions.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the AOJ should 
readjudicate the de novo claim of 
entitlement to service connection for a 
duodenal ulcer.  If any benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits and the applicable law and 
regulations considered pertinent to the 
issue on appeal.  Appropriate time is to 
be allowed for response.


______________________________________________
K. L. Wallin
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


